DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11179144.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the only difference between claims of the present application and the patented claims is that the patented claims include more elements and are more specific.  Thus, the invention of the patented claims is in effect a “species” of the “generic” invention of the claims of the present application.  It has been held that the generic invention is “anticipated” by the “species.”  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the claims of the present application are anticipated by the patented claims, they are not patentably distinct from the patented claims.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 9-10, 12-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landry et al. (US 20040143265)
Landry et al. disclose a minimally invasive surgical (MIS) system for securing a pedicle screw or lateral mass screw to a vertebral lateral mass or thoracic or lumbar pedicle, the system including: an instrument portal (Fig. 67A) including a dilator defining a first proximal end, a first distal end, and a first elongated member 302 having a first bore defining a first diameter wherein the first bore extends from the first distal end to the first proximal end; and an inner sleeve or drill guide reducer 244 to be inserted into the instrument portal for advancing the MIS apparatus toward the vertebral lateral mass or pedicle, the drill guide reducer comprising a proximal end, a distal end, and an elongated member having an outer diameter sized to fit within elongated member 302 wherein the inner diameter of the drill guide reducer is smaller than the first diameter of the instrument portal (Fig. 40, paras [0217]-[0219]).
Regarding claims 2-3 and 7, Landry et al. disclose an inner cannula (for e.g. inner shaft 296) or screw reducer, the inner cannula having a proximal end, a distal end and an elongated member defining an outer diameter sized to fit within the instrument portal 302 wherein the screw reducer has an elongated cylindrical member 304 that is sized to fit within the instrument portal and which further has an inner opening to fit the head of the screw 108 (Figs. 51-52 and paras [0230]-[0234]). 
Regarding claim 3, Landry et al. disclose an inner surface of the distal end inner cannula 296 to be tapered (Fig. 52).
Regarding claim 5, the inner cannula or shaft 296 is sized to fit against the surface of the instrument portal 302 defining the first bore, via outer shaft 292 and extension sleeve 244 (Fig. 52).
Regarding claims 9 and 12, Landry et al. disclose the first distal end of the instrument portal 302 to be oblique or tapered (Fig. 52). 
Regarding claims 10 and 14, Landry et al. disclose an extension or sleeve 244 (Figs. 31 and 67A) received within the instrument portal 302 and defining an anchor pin receiving chamber or second cylindrical bore 248 positioned adjacent the first elongated member and fixed in parallel to the instrument portal 302 wherein the second cylindrical bore 248 defines a second diameter smaller than the first diameter and a screw reducer 112 located within the instrument portal 302 (para [0278]-[0281]).
Regarding claim 13, when the drill guide receiver is received within the instrument portal it reduces the maximum clearance or available space in the bore of the instrument portal. 
	The method steps of claims 17-20 are performed when the Landry et al. apparatus is used for pedicle fixation in a minimally invasive surgical procedure. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Landry et al. (US 20040143265) in view of Paul et al. (US 20100185245).
Landry et al. disclose all elements of the claimed invention except for the inner cannula to be constructed of a radiopaque material.
It is well known to construct elements of a system, used in spinal procedures, of a radiopaque material to facilitate positioning using imaging during the procedure, as evidenced by Paul et al.
It would have been recognized by one of ordinary skill in the art that constructing the inner cannula of the Landry et al. system of a radiopaque material, would have yielded predictable results, i.e., facilitate positioning using imaging during the surgical procedure.  

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Landry et al. (US 20040143265) in view of Trieu et al. (US 9795771). 
Landry et al. disclose all elements of the claimed invention except for the instrument portal to be constructed of a radiolucent material. 
It is well known to construct elements of a system, used in a minimally invasive procedure, of a radiolucent material to facilitate unimpeded visualization of the surgical site during the procedure, as evidenced by Trieu et al.  
It would have been recognized by one of ordinary skill in the art that constructing the instrument portal/dilator of the Landry et al. system would have yielded predictable results, i.e., facilitate unimpeded imaging during the surgical procedure.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Landry et al. (US 20040143265) in view of Defossez et al. (US 8641717).
Landry et al. disclose all elements of the claimed invention except for a handle attached to the instrument portal or dilator.
Defossez et al. disclose a handle 20 removably attached to a dilator to enable application of force to the dilator to push it through tissue (Figs. 1-8 and cols. 3-8).
It would have been recognized by one of ordinary skill in the art that providing a removable handle, as taught by Defossez et al., to the instrument portal in the Landry et al. system would have yielded predictable results, i.e., ability to grip and manipulate the dilator.
Response to Arguments
Applicant's arguments have been fully considered by the Examiner.  Applicant’s amendments overcome the rejections under 35 USC 112(b) but they are not persuasive with respect to the rejections under 35 U.S.C. 102(a)(1) over Landry et al. (US 20040143265) because Landry et al. disclose all elements of Applicant’s claimed invention, as discussed in this office action.   Claim 1 does not require the first bore to have a uniform diameter or first diameter.  Similarly, the elongated cylindrical member of the drill guide reducer has a portion defining an outside diameter smaller than the first diameter. 

Allowable Subject Matter
Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 20, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775